Citation Nr: 0734446	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-07 961	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for migraine headaches

2.  Entitlement to an initial disability rating in excess of 
50 percent for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel



INTRODUCTION

The veteran had active service from February 2000 to October 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, granting service connection for migraine 
headaches and major depression.  Subsequently, the VA RO in 
Montgomery, Alabama, in a February 2007 rating decision, 
increased the evaluation of the veteran's service-connected 
migraine headaches to 10 percent disabling and major 
depression to 50 percent disabling, effective October 31, 
2002, date of receipt of the original claim.  As that award 
was not a complete grant of benefits, the issues remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In September 2007, the veteran failed to appear for an 
appeals hearing before the Board.  There is no further 
indication that the veteran or her representative have 
requested that a Board hearing be rescheduled, thus, the 
Board deems the veteran's request for a Board hearing 
withdrawn.  38 C.F.R. §§ 20.700-20.704 (2007).  

The Board notes that the veteran currently has a combined 
evaluation that is greater than 70 percent.  Further, at her 
VA examinations, the veteran has reported her inability to 
obtain employment since discharge from service.  The Board 
construes these as an inferred claim for entitlement to a 
total rating for compensation purposes based on individual 
unemployability (TDIU) due to service-connected disabilities.  
This claim is referred to the Agency of Original Jurisdiction 
(AOJ) for appropriate action. 


FINDINGS OF FACT

1.  The veteran's service-connected migraine headaches are 
manifested by no more than pain 1 to 2 times a week and 
prostrating attacks occurring on average, once a month over 
the last several months, with symptoms of nausea, vomiting, 
and sensitivity to bright lights, and lasting from several 
hours to all day.  

2.  There is no medical evidence of frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

3.  The veteran's service-connected major depression is 
currently manifested by no more than occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: depression; anxiety attacks; insomnia; and 
difficulty in establishing and maintaining effective work 
relationships and a Global Assessment of Functioning (GAF) 
score of 48.

4.  There is no medical evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; near-continuous panic 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances; or 
inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for a schedular rating of 30 percent for 
migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.120, 4.124a, Diagnostic Code 
8100 (2007).

2.  The criteria for a disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.130, 
Diagnostic Code 9434 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the AOJ.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A December 2002 VA 
notice and duty to assist letter was sent prior to the 
initial AOJ decision in this matter.  Further letters dated 
in December 2002, October 2003, and July 2004 satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159.  Collectively, these letters informed the appellant 
of what evidence was needed to establish an increased initial 
rating, of what VA would do or had done, what evidence she 
should provide, informed the appellant that it was her 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support her claims, and 
asked her to provide any information in her possession.  

With respect to the VA's duty to assist, the AOJ obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The AOJ requested and received 
the veteran's service medical records.  The claims file also 
contains medical and outpatient treatment records from the 
Montgomery VA Medical Center (VAMC) between March 2004 and 
September 2006.  In January and February 2003 and June 2005, 
the veteran was afforded VA examinations for her service-
connected disabilities.  Although, the veteran's 
representative argues for additional VA examinations, the 
Board finds that additional VA examinations are unnecessary 
since the veteran's current symptoms for her headache and 
depression are reflected in her medical treatment reports 
dating to as recent as September 2006.  Thus, the Board is 
not aware of the existence of additional relevant evidence in 
connection with the appellant's claim that VA has not sought.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a March 
2006 letter, the appellant was provided with notice of the 
type of evidence necessary to establish a disability rating 
and effective date, if an increased rating was granted on 
appeal. 

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  

Nonetheless, when implementing the award for an increased 
evaluation for migraine headaches, the AOJ will address any 
notice defect with respect to the effective date element.  
Significantly, the veteran retains the right to appeal any 
effective date assigned by the AOJ.  Since the veteran's 
initial rating claim for major depression is being denied, no 
new effective date will be assigned, so the Board finds that 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.  The appellant and her 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.  

The Board finds that the evidence of record -VA medical 
treatment records, VA examinations, and lay statements -- is 
adequate for determining whether the criteria for increased 
initial ratings for migraine headaches and major depression 
have been met.  Accordingly, the Board finds that the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims and 
no further assistance to the appellant in acquiring evidence 
is required by statute.  38 U.S.C.A. § 5103A.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

The veteran contends that a disability rating in excess of 10 
percent should be assigned for her migraine headaches and in 
excess of 50 percent for her major depression to reflect more 
accurately the severity of her symptomatology.  She has been 
unemployed since her discharge from service in October 2002.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. § 4.1.  The present appeal arises from an initial 
rating decision, which established service connection and 
assigned an initial disability rating; it follows that it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Initial Rating Claim for Migraine Headaches

Migraine headaches have been rated 10 percent disabling for 
the entire appeal period under Diagnostic Code 8100.  The VA 
Rating Schedule provides that neurological and convulsive 
disorders are to be rated in proportion to the impairment of 
motor, sensory, or mental functions.  Consider especially 
psychotic manifestations, complete or partial loss of use of 
an extremity, speech disturbance, impairment of vision, of 
gait, tremors, visceral manifestations, injury to the skull, 
and etc.  38 C.F.R. § 4.120 (2007).

Under Diagnostic Code 8100, a 10 percent evaluation requires 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  A 30 percent evaluation 
requires characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  A 
maximum 50 percent evaluation requires very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2007).

The veteran underwent a VA general medical examination in 
January 2003, where she reported having experienced headaches 
since September 2000.  Her pain level was 8 out of 10 and she 
had some intolerance to light.  She also felt dizzy and 
nauseated.  VA treatment records show that in March 2004, the 
veteran continued to complain of throbbing headaches 
occurring twice a week.  These headaches lasted for 1 hour 
and were associated with nausea and sensitivity to light and 
sound.  At a July 2005 neurology consult, the veteran 
reported having headaches 1 to 2 times a week that last from 
several hours to all day.  She associated her headaches with 
dizziness, nausea, photophobia, and phonophobia.  Review of 
the VA treatment records further show that the veteran 
continued to seek treatment for her headaches from May to 
September 2006.  Given the above evidence and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran's reported of symptoms, are consistent and 
credible.  Comparing these manifestations with the criteria 
of the Rating Schedule, the Board finds that the veteran's 
prostrating attacks occurred on average, once a month over 
last several months, with symptoms of nausea, vomiting, and 
sensitivity to bright lights, and lasting from several hours 
to all day.  Thus, the criteria for a schedular 30 percent 
rating under Diagnostic Code 8100 are more nearly 
approximated.  38 C.F.R. § 4.7.

Medical evidence does not show that the veteran's prostrating 
attacks occurred more than once a month and are productive of 
severe economic inadaptability.  Thus, a disability rating of 
50 percent under Diagnostic Code 8100 is not warranted.

Resolving the benefit of doubt in the veteran's favor, the 
Board finds that the veteran's service-connected migraine 
headache warrants a 30 percent disability rating under 
Diagnostic Code 8100.

Initial Ratings Claim for Major Depression

Currently, the veteran's major depression is rated as 50 
percent disabling.  Under 38 C.F.R. § 4.130, Diagnostic Code 
9434, a 50 percent evaluation is assigned if there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships. 

A 70 percent evaluation is assigned if there is occupational 
and social impairment , with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.  

A maximum of 100 percent is assigned if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal person hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2007).

The medical evidence demonstrates that the veteran's service-
connection major depression disability is manifested 
primarily by symptoms of depression, anxiety, detachment, and 
sleep difficulties.  

In VA treatment records, the veteran has been assigned GAF 
scores ranging between 48 and 55, with a most recent GAF of 
48.  The Court has held that GAF scores reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996).  A score of 41 to 50 indicates 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  A score of 51 to 60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p. 32; 38 
C.F.R. §§ 4.125(a), 4.130.

The veteran was afforded a VA psychological examination in 
February 2003, where she reported significant depression with 
anxiety and insomnia.  Upon examination, the veteran's 
appearance was satisfactory.  Her sensory was clear with good 
eye contact and normal speech.  Her thought processes and 
memory were normal and she denied suicidal or homicidal 
thoughts.  The veteran's affect was depressed and she felt 
anxious at times.  The veteran also felt detached and avoided 
other people.  The VA examiner diagnosed the veteran with 
major depression and assigned a GAF of 49.

In June 2005, the veteran underwent another VA psychological 
examination, where she reported depression, anxiety, 
detachment, and insomnia.  She isolated herself and did not 
feel close to her family.  Upon examination the veteran was 
appropriate in appearance, friendly, and cooperative.  Her 
eye contact and speech were normal.  She was alert and 
oriented times four with logical and relevant thinking.  A 
memory test revealed that her memory was intact.  Her 
conceptual ability was at the concrete function to abstract 
level.  She reported occasional suicidal ideation, but denied 
intention or plan.  She denied homicidal ideation and 
reported no hallucinations or delusions.  The VA examiner 
reviewed the veteran's medical records on file at the VAMC 
and assigned the veteran a GAF score of 51.  

Subsequent to her June 2005 VA examination, the veteran 
continued to receive treatment for her depression.  VA 
treatment records show treatment as recent as in September 
2006.  The veteran's symptoms continued to consist of 
depression, anxiety, isolation, and insomnia.  In August and 
November 2005, the veteran was seen at the VA psychiatric 
outpatient clinic and was found to be calm and cooperative 
and in no apparent distress.  She made good eye contact with 
appropriate affect.  Her speech was fluent and articulate 
without evidence of unusual ideation.  All components of her 
memory were intact.  On both occasions, she was assigned a 
GAF of 48.  In April 2006, the veteran complained of severe 
depression but denied homicidal or suicidal thoughts.

The Board finds that the veteran's outpatient psychiatric 
records dating up to September 2006 provides the necessary 
medical evidence to determine the veteran's current 
symptomatology for her major depression.  The medical 
evidence consistently demonstrate that the veteran's service-
connected major depression is manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: depression; anxiety 
attacks; insomnia; and difficulty in establishing and 
maintaining effective work relationships and a GAF score of 
48.  Given the above analysis and evidence, the Board 
concludes that the preponderance of the evidence is against a 
disability rating in excess of 50 percent for the veteran's 
major depression.  

Further, the Board finds that there is no persuasive medical 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; near-continuous panic affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); difficulty in 
adapting to stressful circumstances; or inability to 
establish and maintain effective relationships.  Thus, under 
the current rating criteria, a 70 percent rating is not 
warranted for the veteran's major depression.  Therefore, her 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

While the veteran and her representative may sincerely 
believe that the current disability is more severe than 
indicated by the medical evidence, the Board notes that 
laypersons are not competent to offer medical opinions.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the veteran's 
claim for a disability rating in excess of 50 percent, the 
"benefit-of-the-doubt" rule is not applicable, and the Board 
must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert, 
supra.

In reaching this determination, the Board has considered 
whether, under Fenderson, supra, a higher rating for migraine 
headaches and major depression might be warranted for any 
period of time during the pendency of this appeal.  
Fenderson, 12 Vet. App. 119.  But there is no evidence that 
the veteran's migraine headaches and major depression have 
been persistently more severe than the extent of disability 
contemplated under the assigned 30 percent and 50 percent 
ratings, respectively, at any time during the period of this 
initial evaluation.

The Board also has considered the issue of whether the 
veteran's migraine headaches and major depression standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The veteran has reported to be 
unemployed; however, there is no evidence that her 
unemployment is due to her service-connected migraine 
headaches and major depression.  In this regard, the Board 
has referred to the AOJ the issue of entitlement to TDIU for 
action deemed appropriate.  The Board notes that the veteran 
is also currently service-connected for a low back disorder 
and hypertension.  Further, there is no competent evidence 
that her migraine headaches and major depression have 
resulted in frequent hospitalizations.  In the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.


ORDER

An increased initial rating of 30 percent for migraine 
headache is granted, subject to the laws and regulations 
governing the award of monetary benefits.

An initial disability rating in excess of 50 percent for PTSD 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


